Citation Nr: 1132488	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-45 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to June 1945.  He died in January 2008.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought. 

The appellant testified before the undersigned Acting Veterans Law Judge (AVLJ) in a video-conference hearing in December 2010.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Service connection for cause of the Veteran's death was previously denied by the Board in a decision dated in November 2009.  The appellant was notified of that decision but did not file a timely appeal, and that decision became final.

2.  The evidence associated with the claims file since the November 2009 Board decision is either cumulative or redundant of evidence previously of record or, if new, does not relate to unestablished facts necessary to substantiate the claim for service connection for cause of the Veteran's death and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board decision in November 2009 denying service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002 & Supp 2010); 38 C.F.R. § 20.1100 (2010).

2.  As the evidence received since November 2009 is not new and material, the claim of service connection for cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the appellant in correspondence from the RO dated in June 2010.  The letter notified the appellant of VA's responsibilities in obtaining information to assist her in completing her claim and identified her duties in obtaining information and evidence to substantiate her claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The appellant has been made aware of the information and evidence necessary to substantiate her claim and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken and all available evidence has been obtained in this case.  Thus, the content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in June 2010 letter.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material. The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  A review of the June 2010 VCAA notice shows the RO described what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations- New and Material

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened, because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Factual Background and Analysis

The Board denied service connection for cause of the Veteran's death on the merits in a decision issued in November 2009.  The Board noted that the appellant contended that Veteran's service-connected injury to his pleural cavity and retention of foreign bodies may have a relationship to the cancer which ultimately led to his death.  However, the Board observed that the Veteran's death certificate did not list any of the Veteran's service-connected disabilities as a cause of the Veteran's death.  Additionally, prior to his death, the Veteran's treatment records did not relate any respiratory disease or cancer to his service-connected disabilities.  Further, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of either a respiratory disease or cancer, and he did not seek treatment for them for many decades following his separation from service.  The Board noted that the appellant submitted a February 2007 private treatment record from one of the Veteran's treating physicians, wherein the physician opined that the tumor and subcarinal lymph nodes that were revealed on a prior CT scan may have resulted from a chronic infection from the remnants of shrapnel that remained in the Veteran's chest.   

However, in a subsequent June 2008 VA examination report, the examiner found that there was no evidence of a prolonged infection from the Veteran's discharge from the service, and the tumor first presented over sixty years later in 2007.  The examiner then opined that it was not likely that the Veteran's carcinoma of the right lower lobe was caused by chronic infection from shrapnel which was in the right upper chest primarily involving the area of the second and third ribs, explaining that the cause of the Veteran's death was respiratory failure, pneumonia, and carcinoma of the right lower lobe of the lung which was not the result of an infection or the pleural cavity injury he sustained in World War II.  

Accordingly, the Board found that a preponderance of the evidence was against the appellant's claim for service connection for the cause of the Veteran's death.  The Veteran did not appeal that decision.

The appellant applied to reopen her claim in June 2010.  The evidence received since the November 2009 Board decision includes a duplicative copy of the February 2007 private treatment record previously considered, foreign language research articles (with excerpts in English) which seem to indicate a possible relationship between an old bullet wound and carcinoma of the lung, the appellant's  personal testimony given at a December 2010 hearing before the undersigned, and the April 2011 response received from the independent medical expert who offered an opinion as to cause of the Veteran's death.  Significantly absent in this additional evidence is any persuasive evidence indicating that the Veteran's service-connected residuals of a gunshot wound to the right chest with pleural cavity injury, deformity of second and third ribs were a principal or contributory cause of the Veteran's death.  

As noted, the foreign articles seemed to indicate a possible relationship between an old bullet wound and carcinoma of the lung.  However, in the April 2011 response, the medical expert definitively opined that it was less likely that residuals of gunshot wound to the right chest with pleural cavity injury, deformity of the second and third ribs, was the principal or a contributory cause of the Veteran's death.  To that end, the expert noted that although the cancer was on the right lung (i.e. same site of the shrapnel), it was on a different lobe/location.  The expert explained that there was no medical literature, no evidence based medicine to support the association between the Veteran's chest injuries and his lung cancer.  The expert noted the foreign articles suggested a tenuous relationship; however, the expert explained that gunshot injury or scar carcinoma reported in these rare cases happened at the same location of the scar/injury.  In this case, the Veteran's cancer was located in the right lower lobe which was a different location than the old shrapnel wound location of the right upper lobe.  Further, there was no evidence to indicate that the Veteran developed chronic infections due to his chest injury, so, it was less likely that the cancer or his death was caused by chronic infection.  Additionally, there was no evidence that his chest injury caused respiratory failure.

Furthermore, the expert noted the Veteran's history of smoking and observed that the evidence linking cigarette smoking to lung cancer was by far stronger than evidence linking gunshot wound and lung cancer.  Accordingly, the expert concluded that the Veteran's smoking history may have played a major role in the development of the lung carcinoma.

Therefore, the Board finds that the certain items identified hereinabove, including the testimony presented in the December 2010 hearing are "new" evidence in the sense that they were not before the Board in November 2009.  The new items of evidence, however, are not "material" because nothing therein shows the Veteran's residual of gunshot wound to the right chest with pleural cavity injury, deformity of the second and third ribs, was the principal or a contributory cause of the Veteran's death, which was an element that led the claim to be originally denied.  Nothing in the additional evidence relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of service connection for cause of the Veteran's death has not been received, and the Board decision of November 2009 remains final.

The Board has also carefully considered the statements offered by the appellant and notes that lay persons can attest to factual matters of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds these statements regarding her observations and experiences with the Veteran competent regarding what she perceived through her senses.  Further, the Board does not question that the Veteran gave up smoking later in life.  However, while the appellant may sincerely believe that the Veteran's residual of gunshot wound to the right chest with pleural cavity injury, deformity of the second and third ribs, was the principal or a contributory cause of his death, she is not a licensed medical practitioner and is not competent to offer opinions on questions of medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; Therefore, her statements regarding the causation of the Veteran's death cannot be considered competent medical evidence, and they do not raise a reasonable possibility of substantiating the claim.

In summary, like the previous evidence of record, the additional evidence simply fails to show the Veteran's service-connected disabilities were the principal or a contributory cause of his death.  As such, the additional evidence is not new and material and it does not raise a reasonable possibility of substantiating the appellant's claim of service connection for cause of the Veteran's death.  Because the appellant has not presented new and material evidence sufficient to reopen the claim, the appeal must be denied on this basis.  As the appellant in this case has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally-disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received to reopen the claim of service connection for cause of the Veteran's death, the appeal is denied.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


